DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 8-10, filed 11/24/2020, with respect to claims 1-5, 7-10, 13-17, and 19-23 have been fully considered and are persuasive.  The 35 USC § 103 rejections of claims 1-5, 7-10, 13-17, and 19-23 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview/email with Ryan Odessa (Registration # 79951) on 7/26/2022.

(Currently Amended) A method for visualization and troubleshooting of a distributed Wi-Fi network, implemented through one or more of a mobile application and a web page, the method comprising:
responsive to obtaining data from the distributed Wi-Fi network, providing a map of the distributed Wi-Fi network based on the obtained data, wherein the map comprises a first icon designating a gateway node that is connected to a modem/router, one or more second icons including at least one of a shape and illustration different than the first icon denoting a node type thereof, each designating one or more nodes that are indirectly connected to the modem/router via the gateway node, and connectors between the gateway node and the one or more nodes, wherein the gateway node and the one or more nodes are in a tree topology; 
providing a visualization in the map based on a current operational status of the distributed Wi-Fi network from the obtained data, wherein the visualization comprises one or more visual indicators of the current operational status, the one or more visual indicators comprise objects orbiting the first icon and/or the one or more second icons indicating clients, and a speed of an orbit of the objects indicates one of an activitythe clients indicated by the objects; and
providing notifications based on the current operational status.
 
(Previously Presented) The method of claim 1, wherein the notifications comprise an indication of loss of connectivity between the Internet and the gateway node, and one or more Wi-Fi client devices which support an alternate connection to the Internet are disconnected from the distributed Wi-Fi network based on the loss of connectivity.

(Currently Amended) The method of claim 1, further comprising:
performing one or more tests associated with the distributed Wi-Fi network and displaying associated results as part of the visualization in the map, wherein the one or more tests are related to any of status and health of a broadband connection, Domain Name System (DNS), and throughput.

(Original) The method of claim 3, further comprising:
automatically switching to a different Domain Name System (DNS) responsive to a failure of the DNS.

(Original) The method of claim 1, further comprising: 
responsive to a failure of connectivity between the Internet and the gateway node, utilizing one or more Wi-Fi client devices which support an alternate connection to the Internet as a hot spot to provide functionality of the gateway node in the distributed Wi-Fi network.

(Canceled)	

(Previously Presented) The method of claim 1, wherein a shape of an orbit of the objects is utilized to indicate any of activity, connection strength, bandwidth, and device connectivity that transitions between nodes.

(Original) The method of claim 1, further comprising: 
providing an open Service Set Identifier (SSID) used solely for requesting guest access to the distributed Wi-Fi network; and
one of allowing or blocking the guest request based on a response from an administrator, wherein, responsive to the allowing, a certificate is installed on a guest device associated with the guest request. 

(Previously Presented) The method of claim 1, wherein the one or more visual indicators comprise a plurality of:
different sizes of the connectors based on other operational status.

(Previously Presented) The method of claim 1, wherein the notifications comprise dynamic changes in the visualization to replay changes in the distributed Wi-Fi network, wherein a rate of the dynamic changes is adjustable by an administrator. 

(Canceled) 

(Canceled)

(Currently Amended) A user device configured to visualize and troubleshoot a distributed Wi-Fi network, the user device comprising:
network interfaces supporting Wi-Fi and another connection to the Internet;
one or more processors communicatively coupled to the network interfaces; and
memory storing instructions that, when executed, cause the one or more processors to:
responsive to obtaining data from the distributed Wi-Fi network, provide a map of the distributed Wi-Fi network based on the obtained data, wherein the map comprises a first icon designating a gateway node that is connected to a modem/router, one or more second icons including at least one of a shape and illustration different than the first icon denoting a node type thereof, each designating one or more nodes that are indirectly connected to the modem/router via the gateway node, and connectors between the gateway node and the one or more nodes, wherein the gateway node and the one or more nodes are in a tree topology; 
provide a visualization in the map based on a current operational status of the distributed Wi-Fi network from the obtained data, wherein the visualization comprises [[a]] one or more visual indicators of the current operational status, the one or more visual indicators comprise objects orbiting the first icon and/or the one or more second icons indicating clients, and a speed of an orbit of the objects indicates one of an activitythe clients indicated by the objects; and
provide notifications based on the current operational status.
 
(Previously Presented) The user device of claim 13, wherein the notifications comprise an indication of loss of connectivity between the Internet and the gateway node, and one or more Wi-Fi client devices which support an alternate connection to the Internet are disconnected from the distributed Wi-Fi network based on the loss of connectivity.

(Currently Amended) The user device of claim 13, wherein the memory storing instructions that, when executed, further cause the one or more processors to:
perform one or more tests associated with the distributed Wi-Fi network and displaying associated results as part of the visualization in the map, wherein the one or more tests are related to any of status and health of a broadband connection, Domain Name System (DNS), and throughput.

(Original) The user device of claim 15, wherein the memory storing instructions that, when executed, further cause the one or more processors to:
automatically switch to a different Domain Name System (DNS) responsive to a failure of the DNS.

(Original) The user device of claim 13, wherein the memory storing instructions that, when executed, further cause the one or more processors to:
responsive to a failure of connectivity between the Internet and the gateway node, utilize the another connection as a hot spot to provide functionality of the gateway node in the distributed Wi-Fi network.

(Canceled)	

(Previously Presented) The user device of claim 13, wherein a shape of an orbit of the objects is utilized to indicate any of activity, connection strength, bandwidth, and device connectivity that transitions between nodes.

(Currently Amended) A non-transitory computer readable medium storing instructions configured to perform visualization and troubleshooting of a distributed Wi-Fi network, wherein the instructions, when executed, cause one or more processors to perform steps of:
responsive to obtaining data from the distributed Wi-Fi network, providing a map of the distributed Wi-Fi network based on the obtained data, wherein the map comprises a first icon designating a gateway node, one or more second icons including at least one of a shape and illustration different than the first icon denoting a node type thereof, each designating one or more nodes, and connectors between the gateway node, wherein the gateway node and the one or more nodes are in a tree topology; 
providing a visualization in the map based on a current operational status of the distributed Wi-Fi network from the obtained data, wherein the visualization comprises [[a]] one or more visual indicators of the current operational status, the one or more visual indicators comprise objects orbiting the first icon and/or the one or more second icons indicating clients, and a speed of an orbit of the objects indicates one of an activitythe clients indicated by the objects; and
providing notifications based on the current operational status.

(Previously Presented) The method of claim 1, wherein a size of the second icon is changed to illustrate a number of Wi-Fi client devices or nodes connected to  the node represented thereby.

(Previously Presented) The user device of claim 13, wherein a size of the second icon is changed to illustrate a number of Wi-Fi client devices or nodes connected to  the node represented thereby.

(Previously Presented) The non-transitory computer readable medium of claim 20, wherein a size of the second icon is changed to illustrate a number of Wi-Fi client devices or nodes connected to  the node represented thereby.

Allowable Subject Matter
Claims 1-5, 7-10, 13-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is drawn to a method, user device, and non-transitory computer readable medium for visualization and troubleshooting of a distributed Wi-Fi network including, responsive to obtaining data from the distributed Wi-Fi network, providing a map of the distributed Wi-Fi network based on the obtained data.
	Applicant’s independent claim 1 recites, inter alia, a method for visualization and troubleshooting of a distributed Wi-Fi network as defined in the specification (para. 60-62 and Figs. 7-8), including responsive to obtaining data from the distributed Wi-Fi network, providing a map based on the obtained data (para. 35, para. 44, para. 59), wherein the map comprises a first icon designating a gateway node, one or more second icons including at least one of a shape and illustration different than the first icon denoting a node type thereof designating one or more nodes that are indirectly connected to the modem/router via the gateway node (para. 11, para. 64, para. 67, para. 72-73, Figs. 7-8), and connectors between the gateway node and the one or more nodes (para. 11-12, para. 70, para. 73, Figs. 7-8), and in a tree topology (para. 12, Figs. 7-8), providing a visualization in the map based on a current operational status from the obtained data (para. 12, para. 26, and para. 2), wherein the visualization comprises one or more visual indicators comprise objects orbiting the first icon and/or the one or more second icons indicating clients (para. 11-12, para. 72, Figs. 7-8), and a speed of an orbit of the objects indicates one of an activity or connection speed (para. 11-13, para. 72), and providing notifications based on the current operational status (para. 11-12, para. 67-73). Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Independent claim 13 is interpreted and allowed for the same reason as set forth in claim 1.
	Independent claim 20 is interpreted and allowed for the same reason as set forth in claim 1.
	Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by applicant in the remarks filed 11/24/2020.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Velasco (US 2014/0071967 A1) discloses next generation network services for 3G/4G mobile data offload in a network of shared protected/locked Wi-Fi access points.
	Ito (US 2012/0155278 A1) discloses a monitoring management apparatus, monitoring management method, and device storing monitoring management program.
	Frei (US 2008/0209333 A1) discloses a method and apparatus for visualizing a network.
	Hopmann et al. (US 2008/0049779 A1) discloses a network administration tool employing a network administration protocol.
	Elderton et al. (US 6477572 B1) discloses a method for displaying a network topology for a task deployment service.
	Hill et al. (US 2014/0342724 A1) discloses wireless network design, commissioning, and controls for HVAC, water heating, and lighting system optimization.
	Anderson et al. (US 2003/0191608 A1) discloses a data processing and observation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474  

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474